Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 23, 2002, convicting him of manslaughter in the second degree (four counts) and operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request for an additional instruction regarding the jury charge on recklessness as an element of the crime of manslaughter in the second degree (see generally People v Roe, 74 NY2d 20 [1989]; People v Rubino, 222 AD2d 1005 [1995]; People v Kenny, 175 AD2d 404 [1991]). The charge on recklessness adequately conveyed the appropriate standard to the jury (see People v Wesley, 76 NY2d 555 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Ritter, J.P., Goldstein, Crane and Spolzino, JJ., concur.